Citation Nr: 1423534	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 28, 2009 for the grant of service-connection for PTSD.

3.  Whether there is clear and unmistakable error (CUE) in a September 1982 rating decision denying service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In March 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  The undersigned Veterans Law Judge took testimony on both the issue of an earlier effective date as well as whether there is CUE in a September 1982 rating decision denying service connection for PTSD.

The Board acknowledges that the Veteran filed a notice of disagreement with the May 2011 decision denying service connection for hearing loss and tinnitus; however, the Veteran did not perfect an appeal as to these issues so they are not before the Board.

The issues of entitlement to an effective date earlier than August 28, 2009 for the grant of service-connection for PTSD and whether there is clear and unmistakable error (CUE) in a September 1982 rating decision denying service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1966 to March 1969.

2.	On March 6, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for hypertensive vascular disease was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for hypertensive vascular disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for service connection for hypertensive vascular disease and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for hypertensive vascular disease, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for hypertensive vascular disease is dismissed.


REMAND

During the March 2014 Board hearing, the Veteran testified that the effective date for his service-connected PTSD should be the date he originally filed his claim, May 14, 1982, instead of August 28, 2009.  By way of background, the Veteran filed a claim for service connection for Vietnam Stress Syndrome with the RO on May 14, 1982.  The Veteran's claim was denied in a September 1982 rating decision.  The Veteran filed a notice of disagreement and a statement of the case was issued, but the Veteran failed to perfect his appeal.  In the course of the recent Board hearing, in addition to a claim for an earlier effective date, the Veteran's representative raised the issue of whether there was clear and unmistakable error in the September 1982 rating decision. 

If a decision by the RO goes unappealed, such is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  "Clear and unmistakable error" is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  There is "clear and unmistakable error" when either the correct facts, as they were known at the time, were not before the adjudicator or where the statutory or regulatory provisions extant at that time were incorrectly applied.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Subsequently developed evidence is not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-236 (1993). 

The Board finds that the issue of entitlement to an earlier effective date for service connection for PTSD and whether there is CUE in a September 1982 decision are intertricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  In order to proceed properly with the claims, it is incumbent upon the Board to remand the issue of CUE to the RO so that proper notice can be sent to the Veteran and so a Supplemental Statement of the Case may be issued as to the issue of CUE in a September 1982 RO decision.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to the issue of whether there is a clear and unmistakable error in a September 1982 RO decision denying service connection for PTSD. The Veteran must be given an appropriate period of time to respond.

2.  After the above has been completed and the Veteran given an adequate time to respond, readjudicate the issues of an effective date earlier than August 28, 2009 for the grant of service-connection for PTSD and whether there is clear and unmistakable error (CUE) in a September 1982 rating decision denying service connection for PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case for both issues and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


